Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1351
                       Lower Tribunal No. 18-42122
                          ________________


                    Allied Aerospace, Inc., et al.,
                                 Appellants,

                                     vs.

                       States Resources Corp.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Marrero, Chamizo, Marcer Law LP and Julio C. Marrero, for appellants.

     Lorium Law, and Riley W. Cirulnick (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.